1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    DOUGLAS J. BEEVERS, # 288639
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Telephone: (916) 498-5700
5    Attorney for Defendant
     JOSE ALFREDO ARROYO AGUILAR
6
7                               IN THE UNITED STATES DISTRICT COURT
8                             FOR THE EASTERN DISTRICT OF CALIFORNIA
9
     UNITED STATES OF AMERICA,                     )    Case No. 2:18-cr-267-JAM
10                                                 )
                              Plaintiff,           )    STIPULATION AND ORDER TO CONTINUE
11                                                 )    STATUS CONFERENCE
            v.                                     )
12                                                 )
     JOSE ALFREDO ARROYO AGUILAR,                  )    Date: March 5, 2019
13                                                 )    Time: 9:15 a.m.
                              Defendant.           )    Judge: Hon. John A. Mendez
14                                                 )
15
            IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States
16
     Attorney, through Matthew Craig Thuesen, Assistant United States Attorney, attorney for
17
     Plaintiff, and Heather Williams, Federal Defender, through Assistant Federal Defender Douglas
18
     J. Beevers, attorneys for Jose Alfredo Arroyo Aguilar, that the status conference scheduled for
19
     March 5, 2019, at 9:15 a.m., be vacated and the matter continued to April 2, 2019, at 9:15 a.m.
20
     for status conference.
21
            Defense counsel requires additional time to conduct further investigation regarding
22
     potential witnesses, to engage in legal research, and to consult with an expert.
23
            Based upon the foregoing, the parties agree time under the Speedy Trial Act should be
24   excluded from February 25, 2019, through and including April 2, 2019; pursuant to 18 U.S.C.
25   §3161 (h)(7)(A) and (B)(iv)[reasonable time to prepare] and General Order 479, Local Code T4
26   based upon continuity of counsel and defense preparation.
27
28

      Stipulation and Proposed Order                   -1-
1           Counsel and the defendant also agree that the ends of justice served by the Court granting
2    this continuance outweigh the best interests of the public and the defendant in a speedy trial.
3
     DATED: March 1, 2019
4                                                  Respectfully submitted,
5
                                                   HEATHER E. WILLIAMS
6                                                  Federal Defender

7                                                  /s/ Douglas J. Beevers
                                                   DOUGLAS J. BEEVERS
8
                                                   Assistant Federal Defender
9                                                  Attorney for JOSE ALFREDO                  ARROYO
                                                   AGUILAR
10
11   DATED: March 1, 2019                          MCGREGOR W. SCOTT
                                                   United States Attorney
12
                                                   /s/ Matthew Craig Thuesen
13                                                 MATTHEW CRAIG THUESEN
                                                   Assistant United States Attorney
14                                                 Attorney for Plaintiff
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Proposed Order                 -2-
1                                                 ORDER
2           IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’
3    stipulation, and good cause appearing therefrom, adopts the parties’ stipulation in its entirety as its
4    order. The Court specifically finds the failure to grant a continuance in this case would deny
5    counsel reasonable time necessary for effective preparation, taking into account the exercise of
6    due diligence. The Court finds the ends of justice are served by granting the requested continuance
7    and outweigh the best interests of the public and defendants in a speedy trial.
8           The Court orders the time from the date the parties stipulated, March 1, 2019, up to and
9    including April 2, 2019, shall be excluded from computation of time within which the trial of this
10   case must be commenced under the Speedy Trial Act, pursuant to 18 U.S.C. §3161(h)(7)(A)
11   and(B)(iv) [reasonable time for counsel to prepare] and General Order 479, (Local Code T4). It is
12   further ordered the March 5, 2019 status conference shall be continued until April 2, 2019, at
13   9:15a.m.
14   DATED: March 1, 2019
15                                                          /s/ John A. Mendez______________
                                                            HON. JOHN A. MENDEZ
16                                                          United States District Court Judge
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Proposed Order                  -3-
